Detailed Office action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
this office action is in response to the communication filed on 7/6/21.
 claim1 is pending.

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Van Wie et al. U. S. Patent Application Publication No. 2009/0254843 [hereinafter Van Wie] in view of Evans el al. (US 8116323) (hereinafter “Evans”).
As per claim 1, Van Wie discloses in a network communication environment in which communicants operating respective client network nodes(12, 14) connect to a virtual area (16) in which ones of the communicants are able to establish respective presences (see par. 008), and the virtual area (82) comprising objects, including avatar objects that represent the ones of the communicants who are present in the virtual area(see par. 0116), a method comprising:
for each of one or more of the communicants, maintaining a respective set of capabilities(see par. 0104-0105, 0113, where relationship database 36 );
responsive to at least one event in the virtual area (see par. 0175) ;
updating the respective sets of capabilities to reflect the determined changes(see par. 0187, the area server 170 , 0190 updates the objects register 232 in accordance with the current locations of the tracked objects); and
managing the virtual area based on the updated respective sets of capabilities(see par -0189-0190, where virtual area manager, uses access controls based on one or more of capabilities communicants or client nodes having identities that are on the list, by maintaining global state information for the virtual area, and serves as a data server for the client network nodes participating in a shared communication session in a context defined by the virtual area 32).
Van Wie does not explicitly disclose determining one or more changes in the sets of capabilities based on one or more rules.
Evans teaches determining one or more changes in the sets of capabilities (Evans: col. 8, lines 7-24 teaches determining changes in peer capabilities) based on one or more rules : col. 12,lines . 30-46). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method/system of Leacock with changing capabilities feature of Evans, because such a combination produces the benefit of improving the flexibility and adaptability of handling interactions with different types of clients.

 

 Conclusion



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452